                     THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

KENNETH JEFFREYS,                           )
an individual,                              )
                                            )
             Plaintiff,                     )
                                            )                 CASE NO.: 4:21-cv-80
vs.                                         )
                                            )
4B, LLC                                     )
a North Carolina Limited Liability Company, )
                                            )
             Defendant.                     )
______________________________________/

                                         COMPLAINT

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Pitt County, North

Carolina.

       3.      Plaintiff, KENNETH JEFFREYS, (hereinafter referred to as “MR. JEFFREYS” or

“Plaintiff”), is a resident of Wake County, North Carolina.

       4.      MR. JEFFREYS, is an individual with a qualified disability under the ADA. In

1992, MR. JEFFREYS was hit by a drunk driver while working on his job. As a result of that

accident, MR. JEFFREYS is a double leg amputee.


                                                 1


            Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 1 of 6
          5.      Due to his disability, MR. JEFFREYS is substantially impaired in several major

life activities and requires a wheelchair for mobility.

          6.      Upon information and belief, 4B, LLC, a North Carolina Limited Liability

Company, (hereinafter referred to as “Defendant”) is registered to do business in North Carolina.

Upon information and belief, 4B, LLC, is the owner and/or operator of the real property and

improvements which are the subject of this action, to wit: Stanton Square Shopping Center

(hereinafter referred to as the “Property,”) which is generally located at 2408 Stantonsburg

Road, Greenville, North Carolina 27834.

          7.      All events giving rise to this lawsuit occurred in the Eastern District of

North Carolina, Pitt County.

                                                   COUNT I

                                (VIOLATION OF TITLE III OF THE ADA)

          8.      Plaintiff realleges and reavers Paragraphs 1 - 7 as if they were expressly restated

herein.

          9.      The Property, a retail shopping plaza, is open to the public and provides goods and

services to the public.

          10.     Plaintiff has visited the Property discussed herein multiple times and plans to visit

again in the near future.

          11.     However, during his visits, MR. JEFFREYS experienced serious difficulty

accessing the goods and utilizing the services at the Property due to the architectural barriers

discussed in this Complaint.        Moreover, but for the inaccessible condition of the Property,

Plaintiff would like to visit the Property more often.

                                                    2


                Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 2 of 6
       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. JEFFREYS continues to desire to visit the Property,

but fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide

and/or correct the following barriers to access which Plaintiff personally observed, encountered,

and which hindered his access:

               A.      Plaintiff personally encountered inaccessible parking throughout the

                       Property due to lack of signage.       This condition made it difficult for

                       Plaintiff to identify which parking spaces were for designated for disabled

                       use;

               B.      Plaintiff personally encountered inaccessible parking throughout the

                       Property due to excessive long and cross slopes. These conditions made it

                       difficult and unsafe for Plaintiff to load and unload from his vehicle into

                       his wheelchair and increased his risk of fall;

               C.      Plaintiff personally encountered inaccessible curb ramps on designated

                       accessible routes throughout the Property due to excessively steep slopes,

                       excessively steep side flares, excessive lips, lack of level landings, and lack

                       of edge protection. These conditions made it difficult and unsafe for


                                                  3


             Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 3 of 6
                       Plaintiff to maneuver his wheelchair from the parking area to the sidewalk

                       and increased his risk of fall.

       14.     Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access

stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by


                                                   4


             Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 4 of 6
              Defendant is in violation of the ADA;

       B.     That the Court enter an Order directing Defendant to alter its facility to make them

              accessible to and useable by individuals with disabilities to the full extent required

              by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant to evaluate and neutralize its

              policies and procedures towards persons with disabilities for such reasonable time

              so as to allow Defendant to undertake and complete corrective procedures;

       D.     That the Court award reasonable attorneys’ fees, costs (including expert fees), and

              other expenses of suit, to the Plaintiff; and

       E.     That this Court award Plaintiff such other additional and proper relief as may be

              just and equitable.



Date: June 3, 2021

                                             Respectfully Submitted,


                                             KU & MUSSMAN, P.A.
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, Florida 33029
                                             Tel: (305) 891-1322
                                             Fax: (954) 686-3976

                                             By: /s/ Walter E. Daniels
                                                     KU & MUSSMAN, P.A.
                                                     Attorney for Plaintiff
                                                     Walter E. Daniels III, Esq.
                                                     NC Bar No. 27219
                                                     14 South Pack Square, Suite 502
                                                     Asheville, North Carolina 28801


                                                 5


            Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 5 of 6
                                Tel: (828) 258-7022
                                Fax: (888) 277-2412
                                danielslawfirm.p.c@gmail.com




                            6


Case 4:21-cv-00080-BO Document 1 Filed 06/03/21 Page 6 of 6
